                    Case 2:20-cv-01971-JHE Document 5 Filed 12/10/20 Page 1 of 5                                                    FILED
                                                                                                                           2020 Dec-10 PM 03:53
                                                                                                                           U.S. DISTRICT COURT
                                                                                                                               N.D. OF ALABAMA




                         IN THE UNITED ST A TES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA

                                                               )                Summons
  United States of America                                              (Issued pursuant to Rule 4 of
                                                               )
                                                               )        the Federal Rules of Civil
                                              Plaintiff,       )        Procedure or other app.-opriate
                                                               )        law.)
                           v.                                  )
                                                               )     CIVIL ACTION CASE NUMBER: 2:20-cv-O 1971-JHE
  State of Alabama and Alaba1na Depart1nent                    )
  of Corrections                                               )
                                              Defendant.       )


                                                 Summons in a Civil Action

To: (Defendant's name and address_)
                                        Defendant A laban1a Department of Corrections
                                        c/o Cominissioner Jefferson S. Dunn
                                        Alabama Department of Corrections
                                        301 South Ripley Street
                                        Montgomery, Alabama 36130-150 I

NOTE: A separate summons must be
       prepared for each defendant.



A lawsuit has been filed against you.

         Within _____;_l_____ days after service of this summons on you (not counting the day you received it), you
must serve on the plaintiff an ans\ver to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff's attorney, whose name and address are:
                                          Carla C. Ward
                                          Assistant United States Attorney
                                          U.S. Attorney's Office, Northern District of Alabama
                                          1801 4th Avenue North
                                          l:3inningha1n, Alaba1na 35203

If you fail to do so, judgment by default may be entered against you for the relief demanded in the complaint.       You
also must file your answer or motion with the court.




DATE:_December_!_Q_~Q20 _                                      SHARON v;ARRIS//CLER,I(')           '
                                                                                            /&,!J~~
                                                               By:
                                                                              . p1 {lo.._
                                                                               cJ J -            u
SEE REVERSE SIDE FOR RETURN                                    Deputy Clerk

                                                                       (SEAL OF COURT)



                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5th Avenue North
                                                               Birmingham, Alabama 35203
                    Case 2:20-cv-01971-JHE Document 5 Filed 12/10/20 Page 2 of 5




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA

                                                               )                 Summons
  United States of America
                                                               )        (Issued pursuant to Ruic 4 of
                                                               )        the Federal Rules of Civil
                                              Plaintiff,       )        Procedure or other appropriate
                                                               )        law.)
                           v.                                  )
                                                               )    CIVIL ACTION CASE NUMBER: 2:20-cv-O 1971-JHE
  State of Alabama and Alabama Depart1nent                     )
  of Corrections                                               )
                                             Defendant.        )

                                                 Summons in a Civil Action

To: (Defendant's name and address)
                                        Defendant A laban1a Dcpartn1ent of Corrections
                                        c/o \\lilliam R. Lunsford
                                        Maynard Cooper & Gale
                                        655 Gallatin Street SW
                                        Huntsville, AL 35801

NOTE: A separate summons must be
       prepared for each defendant.



A lawsuit has been filed against you.

         Within _ _ ~-~l ____ days after service of this summons on you (not counting the day you received it), you
must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure. The answer or 1notion must be served on the plaintiff's attorney, whose name and address are:
                                          Carla C. Ward
                                          Assistant United States Attorney
                                          lJ.S. Attorney's Office, Northern District of Alabama
                                          1801 4th Avenue North
                                          Birn1ingha1n, i\laba1na 35203

If you fail to do so, judgment by default may be entered against you for the relief demanded in the complaint.       You
also must file your answer or motion \Vi th the court.




                                                               SHARON N. HARRIS, CLERK


                                                                        {luP:A /'We f~
SEE REVERSE SIDE FOR RETURN
                                                               By

                                                               Deputy Clerk   tJ              d
                                                                        (SEAL OF COURT)



                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5th A venue North
                                                               Birmingham, Alaba1na 35203
                    Case 2:20-cv-01971-JHE Document 5 Filed 12/10/20 Page 3 of 5




                         IN THE UNITED ST A TES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA

                                                                                 Summons
  United States of America
                                                                        (Issued pursuant to Rule 4 of
                                                                        the Federal Rules of Civil
                                              Plaintiff,                Procedure or other appropriate
                                                                        law.)
                           v.
                                                                     CIVIL ACTION CASE NUMBER: 2:20-cv-O 1971-JHE
  State of Alabama and Alaba1na Dcpart1nent
  of Corrections
                                              Defendant.

                                                 Sum1nons in a Civil Action

To: (Defendant's name and address)
                                        Defendant A labania Dcpartinent of Corrections
                                        c/o Carrie McCollurn
                                        A \aban1a Departn1ent of Corrections
                                        30 I South Ripley Street
                                        Montgomery. Alaban1a 36130-1501

NOTE: A separate summons must be
       prepared for each defendant.



A lawsuit has been filed against you.

         Within           21        days after service of this summons on you (not counting the day you received it), you
must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure. The answer or 1notion must be served on the plaintiff's attorney, whose name and address are:
                                          Carla C. Ward
                                          Assistant United States Attorney
                                          U.S. Attorney's Office, Northern District of Alabama
                                          1801 4th Avenue North
                                          Rirmingha1n. Alabatna 35203

If you fail to do so, judgment by default may be entered against you for the relief demanded in the complaint.         You
also must file your answer or motion with the court




DA TE:_Q~cember_!_Q_~~Q.~Q_                                    SHARON Na;RRIS.XLERY)_
                                                                                   p,    fin   {:,,(}-tJ
                                                               By:              t1J"""-        v' (/-.
SEE REVERSE SIDE FOR RETURN                                    Deputy Clerk

                                                                        (SEAL OF COURT)



                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5th Avenue North
                                                               Birminghatn, Alabama 35203
                     Case 2:20-cv-01971-JHE Document 5 Filed 12/10/20 Page 4 of 5




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA

                                                               )                 Summons
  United States of America                                              (Issued pursuant to Rule 4 of
                                                               )
                                                               )        the Federal Rules of Civil
                                              Plaintiff,       )        Procedure or other appropriate
                                                               )        la\v.)
                              v.                               )
                                                               )     CIVIL ACTION CASE i'iUMBER: 2:20-cv-O 1971-JHE
   State of Alabama and Alabama Dcpart1nent                    )
   of Corrections                                              )
                                              Defendant.       )


                                                 Summons in a Civil Action

To: (Defendant's nan1e and address)     Defendant State of Alabama
                                        c/o Attorney General Steve Marshall
                                        Attorney General's Office
                                        State of Alaban1a
                                        501 \Vashington Avenue
                                        Montgo1nery, AL 3 6104
NOTE: A separate summons must be
       prepared for each defendant.



A lawsuit has been filed against you.

         Within _____ ?..l. _______ days after service of this summons on you (not counting the day you received it), you
must serve on the plaintiff an ans\ver to the attached complaint or a motion under Ruic 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiffs attorney, whose name and address are:
                                          Carla C. Ward
                                          Assistant United States Attorney
                                          U.S. Attorne)'s Office, Northern District of Alabama
                                          1801 4th Avenue North
                                          Binningham, Alaba1na 35203

If you fail to do so, judgment by default may be entered against you for the relief demanded in the complaint.        You
also must file your ans\ver or motion \Vi th the court.




DA TE:_ Dccem bet~__!_Q_L~Q~_Q __                              SHARON N. HARRIS. CLERK

                                                               By        fP.,,;Jo__ /);']'-.
SEE REVERSE SIDE FOR RETURN                                    Deputy Clerk                    U
                                                                        (SEAL OF COURT)



                                                              NORTHERN DISTRICT OF ALABAMA
                                                              1729 5th Avenue North
                                                              Birmingham, Alabama 35203
                          l
                    Case 2:20-cv-01971-JHE Document 5 Filed 12/10/20 Page 5 of 5
                                !




                         JN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA

                                                                                  Summons
  United States of America                                               (Issued pursuant to Rule 4 of
                                                                         the Federal Rules of Civil
                                             Plaintiff,                  Procedure or other appropriate
                                                                         Ja\Y .)
                           v.
                                                                      CIVIL ACTION CASE NUMBER: 2:20-cv-O 1971-JHE
  State of Alabama and Alabama Department
  of Corrections
                                             Defendant.

                                                 Summons in a Civil Action

To: (Dej'endant 's name and address)
                                        Defendant State of Alabama
                                        c/o Governor Kay Ivey
                                        600 Dexter .!\\'enue
                                        Montgomery. A laban1a 36130


NOTE: A separate summons must be
       prepared for each defendant.



A lawsuit has been filed against you.

          Within            21        days after service of this summons on you (not counting the day you received it). you
1nust serve on the p!ainti ff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure. The answer or motion inust be served on the plaintiffs attorney, whose name and address are:
                                          Carla C. Ward
                                          Assistant United States Attorney
                                          U.S. Attorney's Office, Northern District of Alabama
                                          1801 4th Avenue North
                                          Birn1ingha1n, Alaba1na 35203

If you fail to do so, judgment by default may be entered against you for the relief demanded in the complaint.          You
also must file your answer or motion with the court.




                                                                SHARON N?faARRIS, CLER~
                                                                                    p1   fln.   A .    ,, I
                                                                By:                ·d~ I''            '"'-)-,

SEE REVERSE SIDE FOR RETURN                                     Deputy Clerk                          U
                                                                         (SEAL OF COURT)



                                                                NORTHERN DISTRICT OF ALABAMA
                                                                1729 5th Avenue North
                                                                Birmingham, Alabama 35203
